DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 03 MAR 2022.  The amendment has been entered.
Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 JUN 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites at the last limitation thereof a step (3).  Within step (3) are two separate instances of sub-step (b) at lines 2 and 5 of the specific limitation; these instances are followed by a step (c) at line 6 of the specific limitation which requires “continuing (3)(b)” (line 6 of the specific limitation.  As there are two distinct instances of (b) in step (3) prior to the recitation of “continuing (3)(b)”, it is unclear if the claimed continuation is meant to apply to the first instance of (b), the second instance of (b), or both instances of (b).  Therefore, the scope of the claim is indefinite.  Claims 31-33 do not address the deficiency.
Claim 30 requires the step of calculating an effective solid precursor temperature (PTs) from an effective solid precursor vapor pressure (PPs) and a vapor pressure curve of the solid precursor (limitation 8, the last limitation before “the method further comprising”).  While interrelations between vapor pressure and temperature are known (e.g. the ideal gas law, Dalton’s law of partial pressures, and the Van der Waals equation of state), the specification as presented (e.g. PG 0022, 0023, 0061, 0083) does not provide guidance as to the mathematical or logical operations that would be required to obtain a result using the elements provided that are commensurate with the scope of the claim.  It is additionally unclear if a PTs calculation is necessarily performed (the required elements of the claim are enabling for reading a PTs value from the vapor pressure curve once the PPs value is derived).  Claims 31-33 do not correct this deficiency.
In Claim 30, in each of steps (1), (2), and (3), a step of performing a plurality of solid precursor calculation steps is recited.  As defined earlier in the claim (limitation 8, which begins “a plurality of solid precursor temperature calculation steps”), each of these steps defines a new PTs value.  Each of steps (1) and (3) then refers to “the PTs” in multiple locations in the last limitation thereof.  Since multiple PTs values are generated in each of steps (1), (2), and (3), it is unclear which PTs value each instance of “the PTs” refers to; with specific regards to steps (1) and (3), it is also unclear if both instances of “the PTs” are referring to the same PTs value of the multiple values generated or if each instance of “the PTs” refers to a different generated PTs value.  Claims 31-33 do not correct these deficiencies.
Claim 30 recites at step (1)(c) “continuing (1)(a) until the PTs is no longer increasing”, and at step (3)(c) “continuing step (3)(b) until the PTs is no longer increasing”.  The claim previously refers to the calculation of multiple effective solid precursor temperature (PTs), each as a singular data point (limitation 8), for each of the recited steps (1) and (3).  Once calculated, each singular data point is a fixed value; a single fixed value cannot increase or decrease.  This renders the scope of the claim unclear.  Claims 31-33 do not correct this deficiency.
In Claim 30 at limitation 8, there is a recitation “wherein the PPs are calculated” at line 5 of the limitation.  This appears to define PPs as a plural symbol, which contradicts the previous definition of PPs as a singular symbol at line 3 of limitation 8.  This renders the scope of the claim unclear.  Claims 31-33 do not correct this deficiency.
In Claim 30 at limitation 8, there is a recitation “PQs is the amount of a sublimation gas formed from the solid precursor” at lines 8-9 of the limitation.  It is not clear from the claims or specification how the amount is measured (e.g. is the amount the total gas formed from all processes, the amount of gas formed in a single process, the amount of gas formed in an arbitrarily defined portion of a process, or some other defined measurement or observation period), which renders the scope of the claim indefinite.  It is also unclear how the amount of PQs is meant to add to the flow rate of PQc at line 7 of the limitation, as there is not a unit of measurement ascribed to PQs which appears additive with flow rate.  Claims 31-33 do not correct these deficiencies.
In Claim 32, it is unclear from the claim as presented which portion of Claims 30 or 31 the additional limitation is intended to affect.  The reference to step (2) has antecedent basis in Claim 30, but is directly following a reference to Claim 31 which makes the intended scope of the claim unclear.  Claim 33 does not correct this deficiency.  If the intention is for Claim 32 to further limit step (2) of Claim 30, Examiner proposes “The supply method as claimed in claim 30, wherein during step (2), the vessel temperature variable control…” as a claim structure which more clearly reflects this intent.  This language is only an example and is not the only language which could resolve this ambiguity.  Claim 33 does not correct this deficiency.

Response to Arguments
The amendment as presented overcomes the previously recited rejections under 35 U.S.C. 112.  However, upon further consideration, the amendment introduces new grounds for rejections under 35 U.S.C. 112 as discussed above.
Examiner notes generally that owing to the multiple elements of Claim 30 which render the scope of Claims 30-33 indefinite, no art rejections are applied at this time.  Examiner provides general comments regarding Applicant’s response to the previously cited relevant prior art documents.
Regarding Hendrix ‘819, Examiner notes that the more direct discussion of data calculations based on formulas and lookup tables for controlling precursor flows is discussed in Sandhu ‘875.
Regarding JP ‘511, Examiner notes that Claim 30 as amended requires a PPs calculation where the PPs is dependent on the carrier gas flow and the concentration of precursor gas present.  Varying the carrier gas flow rate in response to the concentration of precursor gas would affect the PPs in the control scheme proposed by Applicant; therefore, Examiner maintains the general relevance of JP ‘511 based on the present understanding of the claims.
Regarding Sandhu ‘875, Examiner notes that Claim 30 requires PTs calculation using a derived PPs value and a vapor pressure curve.  Sandhu ‘875 as broadly discussed relies upon measurement data, tabulated data, and formulaic interrelations between temperature and pressure to control the vapor phase material for desired deposition processes (PG 0027-0032, 0038-0043).  Therefore, Examiner maintains the general relevance of Sandhu ‘875 based on the present understanding of the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712      

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712